DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/15/2021 has been entered. Claims 1-15 are cancelled. New claims 16-34 are entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “planet carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:  
“a plurality of planet wheels, which planet wheels” should be “a plurality of planet wheels, which the planet wheels”
“characterized in that” should be “wherein” or similar.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “a central shaft”. It is unclear if the central shaft is referring to the sun gear in claim 16 or if it is a different element. It is interpreted to be referring to the sun gear of claim 16.
Claim 23 recites the limitation “either the ring gear or the sun gear member is linearly immovable in the housing”. It is unclear if the sun gear member is linearly movable or claim 24 is rejected.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 19-27, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (US 20180161968) in view of SKF group (YouTube: SKF Compact inverted roller screws for powerful actuation, 2011), hereinafter SKF.
Regarding claim 16, Lutolf in view of SKF teaches a hand-guided pressing device (Fig. 1-25), comprising: a housing (20); a tool holder (36) for receiving a tool (32, 34); an actuating element (Fig. 5-6: 130) mounted linearly movable (110 moves the element 130 linearly to actuate the tool) on the housing, the actuating element for actuating a tool (32, 34) received in the tool holder; an electric motor (90) for driving the actuating element.
Although Lutolf in view of SKF teaches a planetary roller screw assembly (110) comprising a threaded rod (116) and a nut assembly (114) wherein as the nut assembly is rotated by the motor, the threaded rod is moved linearly (see [0055-0057]); and wherein the nut 
SKF teaches a planetary gear assembly, which on an input side is coupled to a shaft of the electric motor and on an output side is mechanically coupled to the actuating element to linearly move the actuating element, characterized in that the planetary gear assembly includes elements of a central sun gear member (shown below), a ring gear (shown below) and a plurality of planet wheels (shown below), which planet wheels are supported on a planet carrier (shown below), wherein at least two elements of the planetary gear assembly are arranged linearly movable relative (see 0:59-1:02) to each other, so that a rotation of one element of the planetary gear assembly leads to a linear movement of another element of the planetary gear assembly, wherein the ring gear is rotatably but linearly immovable and a rotation of the ring gear leads to a relative linear movement (see 0:59-1:02 top figure: as ring gear and planet wheels rotate, the sun gear moves linearly) of the sun gear member.

    PNG
    media_image1.png
    865
    1152
    media_image1.png
    Greyscale

Since both references are concerned with translating the rotating motion to the linear motion using planet gear assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the planet gear assembly of Lutolf with the one of SKF in order to provide powerful actuation (title, SKF).

Regarding claim 17, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the pressing device is a device for crimping and cutting workpieces (Title, Lutolf. Examiner also notes that this is intended use).  
Regarding claim 19, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the shaft of the electric motor and a central shaft (interpreted as the sun gear member) of the planetary gear assembly are arranged in parallel (see Fig. 5: right tip of the motor is parallel with the sun gear member).  
Regarding claim 20, Lutolf in view of SKF teaches the pressing device according to claim 19.
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to characterized in that the two shafts are arranged at a distance of 5 to 30 cm.  
	However, it would have been an obvious matter of design choice to choose the distance of 5 to 30 cm between the two shafts, since such a modification would have involved a mere change in the size of a component (in this case, the size of the connection between the two shafts). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Lutolf in view of SKF teaches the pressing device according to claim 19.
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to characterized in that the two shafts are arranged at a distance of 5 to 20 cm.  
	However, it would have been an obvious matter of design choice to choose the distance of 5 to 20 cm between the two shafts, since such a modification would have involved a mere change in the size of a component (in this case, the size of the connection between the two shafts). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 22, Lutolf in view of SKF teaches the pressing device according to claim 19.
Although Lutolf further discloses that there are space between the two shafts, Lutolf is silent to characterized in that the two shafts are arranged at a distance of 6 to 18 cm.  
In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 23, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the sun gear member and the ring gear are arranged linearly movable relative to each other (sun gear member as shown above is arranged linearly movable relative to the ring gear as modified by SKF) and either the ring gear or the sun gear member is linearly immovable in the housing.  
Regarding claim 24, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the planetary gear assembly is arranged in the housing such that a rotation of the sun gear member leads to a relative linear movement of the ring gear or that a rotation of the ring gear leads to a relative linear movement of the sun gear member (sun gear member as shown above is arranged linearly movable relative to the ring gear as modified by SKF).  
Regarding claim 25, Lutolf in view of SKF teaches the pressing device according to claim 23, characterized in that the sun gear member comprises a worm shaft (see 0:08 SKF. Interprets worm shat to have threads).  
Regarding claim 26, Lutolf in view of SKF teaches the pressing device according to claim 25, characterized in that a direction of movement of the actuating element and an axis of the worm shaft are arranged in parallel (both in longitudinal direction of the shaft).  
Regarding claim 27, Lutolf in view of SKF teaches the pressing device according to claim 26, characterized in that the direction of movement of the actuating element and the axis of the worm shaft are arranged coaxially (direction of movement of 130 and 116 are arranged coaxially).  
Regarding claim 32, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the planetary gear assembly is arranged such that a reversal ([0061] reverse switch allows the opposite action. Examiner notes that it is inherent that the opposite rotation leads to reversal of linear direction of the actuating element since that is the only way possible to operate with just a switch and the configuration of the gears) of a motor rotation direction leads to a reversal of the linear direction of movement of the actuating element.  
Regarding claim 33, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the pressing device is not a hydraulic pressing device (it uses motor power 90).  
Regarding claim 34, Lutolf in view of SKF teaches the pressing device according to claim 16, characterized in that the pressing device has a pistol grip (see Fig. 4)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lutolf (US 20180161968) in view of SKF (YouTube: SKF Compact inverted roller screws for powerful actuation, 2011) as applied to claim 16 above, and further in view of Yasui (US 5195354).
Regarding claim 18, Lutolf in view of SKF teaches the pressing device according to claim 16.
Lultolf in view of SKF is silent to characterized in that the housing is made of plastic.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the pressing device of Lutolf in view of SKF to be made with plastic as taught by Yasui since it is well known in the art to use plastic material for the housing for safety when used with the user’s hand.
Claim 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (US 20180161968) in view of SKF (YouTube: SKF Compact inverted roller screws for powerful actuation, 2011) as applied to claim 16 above, and further in view of Thorson (US 20160288193).
Regarding claim 28, Lutolf in view of SKF teaches the pressing device according to claim 16.
Lutolf fails to disclose characterized in that a shaft of the electric motor is connected with the planetary gear via a transmission.
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c).
Since the references use motor and a planetary gears to actuate the tool, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the planetary gear of Lutolf in view of SKF to have transmission gears as taught by Thorson in order to maximize the efficiency of the rotational force of the motor to the gears.  
Regarding claim 29, Lutolf in view of SKF teaches the pressing device according to claim 16.

Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is controlled (Fig. 6) by a controller (212) configured to detect the motor current and to stop the motor in response to a detected motor current value or a course of the motor current value.  ([0033] sensor 232 measure the current value of the motor and in response, controller controls the operation of the motor)
 Since both references are concerned with damaging the tool if an obstruction that is too hard to crimp is fed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless DC electric motor and add a sensor to detect the motor current value as taught by Thorson in order to control the operation of the motor based on the feedback from the motor current sensor that would prevent damage to the tool if too hard to crimp material is fed to the tool (Thorson, [0033]).
Regarding claim 30, Lutolf in view of SKF teaches the pressing device according to claim 29.
Lutolf fails to disclose the pressing device further comprises a controller adapted to operate by means of Hall sensors of the brushless electric motor to detect a speed of the electric motor and/or a number of revolutions of the electric motor.  
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless DC electric motor with hall sensors to detect the motor revolutions as taught by Thorson in order to control the operation of the motor based on the feedback from the hall sensors that would limit the extension of the screw i.e. sun gear (Thorson [0032]).
Regarding claim 31, Lutolf in view of SKF teaches the pressing device according to claim 16. 
Although Lutolf discloses a motor, Lutolf fails to disclose a controller configured to detect a motor current and to stop the electric motor in response to a detected motor current value or a course of the motor current value.  
Thorson teaches a pressing device (Fig. 1-5) for crimping materials wherein the shaft of an electric motor (62) is connected with a planetary gear (66) via a transmission (66b-c). Thorson also teaches that the motor is a brushless DC electric motor [0022] and that the motor is controlled (Fig. 6) by a controller (212) configured to detect the motor current and to stop the motor in response to a detected motor current value or a course of the motor current value.  ([0033] sensor 232 measure the current value of the motor and in response, controller controls the operation of the motor)
 Since both references are concerned with damaging the tool if an obstruction that is too hard to crimp is fed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Lutolf with the brushless .
Response to Arguments
	Applicant’s amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejection provided above.  Specifically the examiner has provided the SKF reference to teach the currently amended claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            

/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725